t c summary opinion united_states tax_court aster tirfe petitioner v commissioner of internal revenue respondent docket no 25865-10s filed date aster tirfe pro_se steven roth for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to continued petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions the issues for decision are whether the proceeds received by petitioner in from a civil lawsuit against her former landlord are includable in her income for that year and whether petitioner is entitled to a deduction for a contribution to an individual_retirement_account ira background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california during petitioner was employed by the county of los angeles county and as a county employee was an active_participant in a retirement_plan offered to county employees she also contributed dollar_figure to an ira continued the tax_court rules_of_practice and procedure this issue was raised at trial and tried by consent see rule b during petitioner lived in an apartment in arcadia california arcadia apartment with her two children and a dog on or about date petitioner’s landlord filed an unlawful detainer action against her in the superior court of california petitioner agreed to move out of the arcadia apartment otherwise the outcome of that lawsuit is unknown as it turned out petitioner was able to rent a different apartment elsewhere new apartment before moving in however she was required to post a security deposit and the rent for the new apartment was double what petitioner paid to rent the arcardia apartment petitioner obtained a dollar_figure loan to partially offset her moving costs and increased rent on date petitioner filed a complaint against her landlord in the superior court of california asserting various causes of action including retaliatory eviction on or about date the jury found that petitioner was entitled to actual damages of dollar_figure and noneconomic loss damages of dollar_figure jury award she used the jury award in part to pay off the remaining balance on the above-referenced loan and in part to make the above-referenced ira contribution the complaint upon which the jury award is based lists numerous causes of action and prays for damages on account of loss of important housing opportunities deprivation of the full use and enjoyment of petitioner’s tenancy severe emotional distress and physical injury humiliation and mental anguish including bodily injury such as stomach aches head aches sleep loss feelings of depression discouragement anger and nervousness the complaint requests damages attributable to economic loss as well as physical and emotional injuries the jury’s award however divides the damages only by the designations actual and non-economic petitioner’s timely filed federal_income_tax return return was prepared by a paid federal_income_tax return preparer as relevant here on her return petitioner computed taxable_income taking into account the standard_deduction see sec_63 included only dollar_figure noneconomic loss portion of the jury award in income and did not claim an ira contribution deduction according to the notice the entire amount of the jury award is includable in petitioner’s income respondent now agrees that subject_to statutorily prescribed limitations petitioner is entitled to a deduction for the ira contribution i the jury award discussion sec_61 provides that in general gross_income means all income from whatever source derived and includes all accretions to the taxpayer’s wealth see 348_us_426 the jury award certainly increased petitioner’s wealth and is includable in her income unless specifically excluded see 515_us_323 although petitioner did not refer to any authority that would allow for the exclusion of the entire jury award we give her the benefit of the doubt and proceed as though she relies upon sec_104 otherwise we are aware of no other provision that would support the position she has taken in this matter in pertinent part sec_104 provides that gross_income does not include the amount of any damages received on account of personal physical injuries or physical sickness emotional distress including typical symptoms of emotional distress such as stomach disorders and headaches is not included in the definition of physical injury or physical sickness for purposes of the exclusion see blackwood v commissioner tcmemo_2012_ otherwise we would not be surprised if under the circumstances petitioner believed petitioner or at least her return preparer recognizes this principle as the damages for non-economic losses are included in the income reported on her return it would seem that respondent also presumed petitioner’s reliance on sec_104 according to respondent that section does not allow for the exclusion of any portion of the jury award because it was not received on account of personal physical injuries or physical sickness more specifically respondent contends that the actual damages portion of the jury award was awarded to make petitioner whole for the additional rental expenses_incurred as a result of the unlawful detainer action we agree with respondent given the manner in which the jury award was allocated the actual damages portion obviously relates to financial or economic losses petitioner suffered as a result of the retaliatory eviction damages on account of financial or economic losses are not excludable under sec_104 ii ira contribution with certain limitations a taxpayer is entitled to deduct amounts that the taxpayer contributes to an ira for the taxable_year see sec_219 the deduction however may not exceed the lesser_of the deductible amount or for for individuals under age dollar_figure was generally the largest deductible amount for contributions to an ira before considering limitations sec_219 an amount equal to the compensation includable in the taxpayer’s gross_income for such taxable_year sec_219 a and b the deductible amount allowed under sec_219 may be further limited if a taxpayer or the taxpayer’s spouse is an active_participant in a qualified_pension plan during any part of the year sec_219 contributions are deemed to have been made to an ira on the last day of the preceding_taxable_year if the contribution is made for that taxable_year and is made by the due_date of the return for the taxable_year sec_219 the parties agree that petitioner made a timely dollar_figure ira contribution for tax_year and that she was an active_participant in a qualified_pension plan during accordingly we find that petitioner is entitled to an ira contribution deduction of dollar_figure subject_to the limitations under sec_219 to reflect the foregoing decision will be entered under rule
